Citation Nr: 1517131	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  08-32 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of a stress fracture of the right tibia since September 18, 2008.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a stress fracture of the left tibia since September 18, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2003 to September 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2011 the Board remanded these claims for additional development.  Thereafter, in February 2014 the Board denied the Veteran's claim for an increase for the residuals of a stress fracture to the right and left tibia.  Subsequently, in November 2014, the United States Court of Appeals for Veterans' Claims (Court) issued a joint motion to remand, vacating the February 2014 Board decision and instructing the Board to discuss evidence of the Veteran's functional loss in accordance with 38 C.F.R. §§4.40 and 4.45, and consider evidence of functional loss in evaluating extraschedular consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

In the November 2014 joint motion for remand, the parties agreed that on remand, the Board is to consider whether functional loss is adequately contemplated by the current disability ratings and whether such evidence warrants extraschedular consideration.  

The September 2008 VA examination evaluated the Veteran's range of motion for the right and left tibia and the range of motion for the knees and ankles.  The examination further indicated the Veteran has decreased range of motion with pain in the knees and ankles but did not complete a thorough evaluation of the functional loss associated with each body part.  

A later examination, performed in January 2012, also evaluated the range of motion and functional loss associated with the Veteran's the right and left tibia and the knees, but did not evaluate the Veteran's ankles.

As instructed by the Court's remand, pain on motion needs to be further addressed and because the ankle is subject to the rating criteria and pain connected with the Veteran's residuals of a stress fracture to the bilateral tibias, another examination is necessary on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private records pertaining to the Veteran's residuals of a stress fracture of the bilateral tibias, including treatment to his knees and ankles and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  The RO should make arrangements for the Veteran to be afforded an examination on his tibias, knees and ankles.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner should provide objective findings, including range of motion testing for the knees and ankles, and pain and functional loss assessments for the Veteran's tibias, knees and ankles.

3.  Following the completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the examination report must be returned for corrective action.

4.  Thereafter, the AOJ must adjudicate the claim.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative, an appropriate period of time should be allowed for response, and the claims file should then be returned to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

